Judgment reversed on the law and the facts and new trial granted, with costs to the appellants to abide the event. Memorandum. The evidence of the infant plaintiff, given without being sworn, should not have been received and as this evidence is the principal, if not the only, basis for recovery, the judgment must be reversed and a new trial granted. (See Stoppick v. Goldstein, 174 App. Div. 306.) All concur. (The judgment was for damages in an automobile negligence action.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.